Citation Nr: 1419577	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-44 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right tarsal tunnel syndrome.

3.  Entitlement to an initial evaluation in excess of 10 percent left tarsal tunnel syndrome, status-post release.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a bilateral knee disability.  The rating decision granted service connection for right tarsal tunnel syndrome and left tarsal tunnel syndrome, status-post release with scar.  It assigned each disability a 10 percent evaluation. 

An August 2003 rating decision granted service connection for surgical scar left foot, status-post left tarsal tunnel release, with a separate 10 percent evaluation.  The left tarsal tunnel disability is now characterized as listed on the cover page of this decision.  

The RO in Roanoke, Virginia, has jurisdiction of the claims file.  


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's bilateral knee disability is related to active duty.

2.  The Veteran is in receipt of the highest schedular evaluation assignable for right tarsal tunnel syndrome.

3.  The Veteran is in receipt of the highest schedular evaluation assignable for left tarsal tunnel syndrome, status-post release.



CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent right tarsal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8525 and 8725.

3.  The criteria for an initial evaluation in excess of 10 percent left tarsal tunnel syndrome, status-post release, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8525 and 8725.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises in a part from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  An October 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant law concerning the evaluation of neuralgia.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an increased evaluation for the service-connected disabilities at issue. 

Turning to the service connection issue, a May 2008 letter provided notice.  Accordingly, the duty to notify has been fulfilled.

The duty to assist the Veteran in the development of a claim is not abrogated by the granting of service connection.  The claims file contains the Veteran's service treatment records, VA medical records and the Veteran's statements. The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

VA examinations with respect to the Veteran's claims were conducted in June 2008 and October 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examinations in this case were more than adequate.  Although the examiners did not review the Veteran's claims file, they did conduct complete and thorough physical examinations.  The June 2008 examination was sufficient for the examiner to determine that the Veteran did not have the claimed bilateral knee disability.  Each examination report provides clinical findings which are pertinent to the criteria applicable for rating the Veteran's service-connected tarsal tunnel syndromes.  The examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of an additional examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

The Veteran contends that he now has a bilateral knee disability related to complaints of pain set forth in his service medical records.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a bilateral knee disability. The evidence does not show that the Veteran has a current knee disability. 

The Veteran's service treatment records show that the Veteran complained of bilateral knee pain, and include findings of bilateral crepitus and patellofemoral pain syndrome.  

The report of the June 2008 VA examination provides that with respect to the Veteran's claimed bilateral knee disability, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner also notes that due to the Veteran's morbid obesity, knee limitation of motion was secondary to the obesity and could be considered in these circumstances "normal."  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has a bilateral knee disability do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current diagnosable bilateral knee disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  As such, the Board finds that the Veteran's assertions are outweighed by the June 2008 VA examination report and its conclusion that there was no diagnosis because the there was no pathology to render a diagnosis.

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, service connection for a bilateral knee disability is denied.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a bilateral knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Initial Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire histories of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's right and left tarsal tunnel syndromes are each evaluated under Diagnostic Code 8725, which identifies neuralgia of the posterior tibial nerve.  The pertinent regulation provides that cranial or peripheral neuralgia is characterized usually by a dull and intermittent pain.  It is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Moderate incomplete paralysis of the posterior tibial nerve warrants a 10 percent evaluation.  Diagnostic Code 8525.  

Thus, the Veteran's 10 percent initial evaluations are the highest schedular evaluations for neuralgia of the posterior tibial nerve.  A higher evaluation for either disability is not warranted on that basis.

In fact, the record is negative for any evidence of severe incomplete paralysis of the posterior tibial nerve.  The 10 percent evaluations for neuralgia are consistent with the objective findings of record.  The June 2008 VA examination found that on neurological examination of the lower extremities, the Veteran's sensory function was within normal limits bilaterally, and ankle jerk was 2+ bilaterally.  The October 2013 VA examination found that the Veteran had incomplete paralysis of the right and left posterior tibial nerve.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms of tarsal tunnel syndrome because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his right or left tarsal tunnel syndrome according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disabilities are evaluated. 

The Veteran has not described observable symptoms of his right or left tarsal tunnel syndrome that satisfy the criteria for initial evaluations in excess of 10 percent.   

The Board also finds that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right and left tarsal tunnel syndrome.  The Board acknowledges the argument in the March 2014 Informal Hearing Presentation that, as noted in the October 2013 VA examination report, the Veteran's disabilities affect his employment as an x-ray technician because aggravation of his symptoms makes it difficult for him to stand and walk for prolonged periods.  However, during the VA examinations the Veteran described pain, and the October 2013 VA examination report refers to aggravation of pain.  The rating criteria (38 C.F.R. § 4.124, Diagnostic Code 8525 and Diagnostic Code 8725) specifically contemplate this impairment.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his right or left tarsal tunnel syndrome renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for right tarsal tunnel syndrome and an initial evaluation in excess of 10 percent left tarsal tunnel syndrome, status-post release.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a bilateral knee disability is denied.

An initial evaluation in excess of 10 percent for right tarsal tunnel syndrome is denied.

An initial evaluation in excess of 10 percent left tarsal tunnel syndrome, status-post release, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


